   8:19-cr-00271-BCB-SMB Doc # 41 Filed: 08/13/20 Page 1 of 2 - Page ID # 76




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19-CR-271

        vs.
                                                             PRELIMINARY ORDER OF
ADAN INZUNZA-BARRERAS,                                            FORFEITURE

                       Defendant.


       This matter is before the Court upon the United States of America’s Motion for Preliminary
Order of Forfeiture. Filing 40. The Court has reviewed the record in this case and, being duly
advised in the premises, finds as follows:

   1. On August 21, 2019, a federal grand jury sitting in this District returned a Four-Count
      Indictment against Defendant. Count One charged defendant with conspiracy to distribute
      and possession with intent to distribute 500 grams or more of a mixture or substance
      containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 846.
      There was a Forfeiture Allegation contained in the Indictment which sought the forfeiture of
      $5,964.00 pursuant to 21 U.S.C. § 853.


   2. Defendant entered into a Plea Agreement, Filing 38, whereby he agreed to enter a plea of
      guilty to Count One of the Indictment and admit to the Forfeiture Allegation.


   3. The Forfeiture Allegation alleged that the $5,964.00 in United States Currency seized from
      Defendant was derived from, or proceeds of, or used to facilitate the allegations contained in
      Counts I, III, IV.


   4. By virtue of Defendant’s plea of guilty and his admission to the Forfeiture Allegation,
      Defendant has forfeited his interest in the subject currency. Accordingly, the United States
      should be entitled to possession of said currency pursuant to 21 U.S.C. § 853.
The Motion for Preliminary Order of Forfeiture (Filing 40) should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

   1. The Motion for Preliminary Order of Forfeiture, Filing 40, is hereby granted;

   2. Based upon the Forfeiture Allegation in the Indictment and the plea of guilty, the United
      States is hereby authorized to seize the $5,964.00 U.S. currency;
8:19-cr-00271-BCB-SMB Doc # 41 Filed: 08/13/20 Page 2 of 2 - Page ID # 77




3. Defendant’s interest in the $5,964.00 U.S. currency is hereby forfeited to the United States
   for disposition in accordance with the law, subject to the provisions of 21 U.S.C. §
   853(n)(1);

4. The United States shall hold the currency in its secure custody and control.

5. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish notice of this Preliminary
   Order of Forfeiture for at least thirty consecutive days on an official internet government
   forfeiture site, www.forfeiture.gov. The United States may also, to the extent practicable,
   provide direct written notice to any person known to have an interest in the currency;

6. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person, other than
   Defendant, having or claiming a legal interest in any of the property must file a petition
   with this Court within 30 days of the final publication of notice or of receipt of actual
   notice, whichever is earlier;

7. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of
   perjury and set forth the nature and extent of the petitioner’s right, title or interest in the
   property and any additional facts supporting the petitioner’s claim and the relief sought;
   and

8. Upon adjudication of all third-party interests, this Court will enter a Final Order of
   Forfeiture pursuant to 21 § U.S.C. 853(n), in which all interests will be addressed.

   Dated this 13th day of August, 2020.

                                                  BY THE COURT:



                                                  _________________________________
                                                  Brian C. Buescher
                                                  United States District Judge
